Field, C. J.
The first exception was not argued by the counsel for the defendant. The ruling excepted to was clearly correct. Commonwealth v. Quin, 5 Gray, 478.
The exceptions recite as follows: “ The judge in charging the jury, among other things, made use of this expression, that the jury might take into consideration the fact whether this defendant had opportunity to commit said crime, and gave full instructions on all other points of the case. At the close of the judge’s charge, the defendant’s counsel asked that the further instruction be given to the jury that, if any one else had opportunity to commit said crime, that fact should be considered by the jury in her favor. The judge refused so to rule,” etc. For aught that appears, full and appropriate instructions already had been given on this subject, and the presiding justice may have thought that the request was made for the purpose of having him put special emphasis upon this feature of the case at the close of the charge. Exceptions overruled.